This is one of the so-called Utica bridge cases, and the decision is controlled by the decisions of the Morrissey and Farmer cases. Claimant, at the time of the accident, was ten years old. He sustained cuts around the right eye and a comminuted fracture of the skull, beginning about one inch above the eye socket and extending back about four inches, and downward under the eye and in toward the nose. Crushed bones were removed and he lost about a teaspoonful of brain tissue. His expression is like that of a person devoid of intellect. The size of the right eye is affected, being smaller than the left, and the nerves, controlling the right side of the face, are impaired. Claimant exhibits involuntary facial contortions, his mental powers have been depleted. In the opinion of the attending physicians, he will undoubtedly become an epileptic in the. later years of his life, and they do not believe him to be of sound mind. Three physicians testified, and in their opinion the prognosis is very bad. It is the judgment of the Court, that the claim be denied, without prejudice to the right of claimant to present his claim to the legislature, and with the statement, that if it were within our power, we would award claimant the sum of ten thousand dollars.